10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 37 Filed'10/12/18 Page 1 of 14

D. GEORGE SWEIGERT, C/G H nen,
P.O. BOX 152 ~ fT ae
MESA, AZ 85211 . ED n.,

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,
VS. JURY TRIAL DEMANDED
JASON GOODMAN
PLAINTIFF’S TENTH

Defendant REQUEST FOR JUDICIAL NOTICE [10-RJN]

 

 

 

NOW COMES THE PRO SE plaintiff, a layman non-attorney who is acting in the capacity of private

attorney general in a public interest lawsuit, to respectfully request this Court take notice of certain public records

   
 
  

and documents.

PUBLIC ARTIFACT ONE:

 

PUBLIC ARTIFACT TWO:

New York State Division of Corporations statement on MULTIMEDIA DESIGN SSYSTEM DESIGN, INC.
Internet URL: https://appext20.dos.ny.gov/corp_public/(CORPSEARCH.SELECT_ ENTITY

PUBLIC ARTIFACT THREE:

Statement that 21% Century 3D is a subdivision of MULTIMEDIA DESIGN SYSTEMS, INC.

https://web.archive.org/web/20010717134803/http://www.21stcentury3d.com:80/whoweare.html#top

1
PLAINTIFF’S TENTH REQUEST FOR JUDICIAL NOTICE [10-RJN]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 37 Filed 10/12/18 Page 2 of 14

PUBLIC ARTIFACT FOUR:

Use of two (2) company names: MULTIMEDIA SYSTEM DESIGN, INC. vs. MULTIMEDIA SOFTWARE
DESIGN, INC.

Internet URL: https://phoneowner.com/21224485
PUBLIC ARTIFACT FIVE:
Defendant Goodman portrays himself as CEO of MULTIMEDIA SOFTWARE DESIGN, INC.
Internet URL: https://www.dmnews.com/channel-marketing/news/13089875/not-all-20somethings-are-jerks
PUBLIC ARTIFACT SIX:

MULTIMEDIA SOFTWARE DESIGN, INC.

Internet URL: https://bizstanding.com/directory/CA/MU/440/

ATTESTATION
The undersigned hereby attests that the attached artifacts are true and accurate representations created from
source displays on the Internet or printed books. These artifacts are provided in a good faith effort to increase
judicial efficiency and to promote equal justice.
The undersigned hereby attests that the foregoing statements have been made under penalties of perjury.
Dated this day of October fe 2018

DCm, S fh

D. GEORGE SWEIGERT

 

2
PLAINTIFF’S TENTH REQUEST FOR JUDICIAL NOTICE [10-RJN]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 37 Filed 10/12/18 Page 3 of 14

PUBLIC ARTIFACT ONE:

Internet URL: https://www.stereoscopynews.com/references-links-books/people/1542-goodman-jason

Goodman, Jason

Right now, PAM US CT el emotes echo i
(RPI oy
es €

te ene ee ne)
acific: Time(DST)

 

PLAINTIFF’S TENTH REQUEST FOR JUDICIAL NOTICE [10-RJN]

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

  

 

 

Case 1:18-cv-08653-VEC-SDA Document 37 Filed 10/12/18 Page 4 of 14

17 May2011

Goodman, Jason

Posted in People

Jason is the founder and CEO of 21st Century 3D. He is also a graduate of the New York
University (NYU) film school, a stereographer, and a long-time 3D enthusiast whose first
attempts at 3D imaging began with red and blue crayons.

."[ had a personal fascination with production and 3D from the time we started, 15 years ago. As
the company metamorphosized to focus on those things, we changed our name to 21st Century
3D in 1999, and haven't looked back".

Jason Goodman is here on IMDB. He is credited as D.O.P. on JuliaX (by P.J. Pettiette),
presented at the Cannes film Festival in 2011.

4
PLAINTIFF’S TENTH REQUEST FOR JUDICIAL NOTICE [10-RJN]

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 37 Filed 10/12/18 Page 5 of 14

PUBLIC ARTIFACTS SECTION TWO:

Internet URL: https://appext20.dos.ny.gov/corp_public/CORPSEARCH.SELECT_ENTITY

NYS Departinent of State

Division of Corporations
Entity Information

The information contained in this database is current through June 29, 2018.

 

Selected Entity Name: MULTIMEDIA SYSTEM DESIGN, INC.
Selected Entity Status Information
Current Entity Name: MULTIMEDIA SYSTEM DESIGN, INC.
DOS ID #: 1830828
Initial DOS Filing Date: TUNE 21, 1994
County: NEW YORK
Jurisdiction: NEW YORK
Entity Type: DOMESTIC BUSINESS CORPORATION
Current Entity Status: ACTIVE

Selected Entity Address Information
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
®9 RANDY S. NEWMAN, ESQ. ‘
208 EAST 31ST STREET
SUITE 200
NEW YORK, NEW YORK, 10022
Registered Agent
NONE

Right TOs Rocce fee

03:25:00 p.m.

TAs E NAO lel co) sll eraint§

ee te eee ay

 

5
PLAINTIFF’S TENTH REQUEST FOR JUDICIAL NOTICE [10-RJN]

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 37 Filed 10/12/18 Page 6 of 14

PUBLIC ARTIFACT THREE:

Internet URL:
https://web.archive.org/web/20010717 134803/http://www.21stcentury3d.com:80/whoweare.html#top

 

 

& WHAT IS 30? * GALLERY * CONTACT US

 

 

 

 

21st Century 3D is a division of the one-stop digital powerhouse Multimedia Software Design.

Multimedia Software Design was founded in 1992 and has undergone many changes since then. As
computer technology has evolved, so has MSD. 3D has been a strong focus since the beginning, so
MSD has established a new division, Twenty-First Century 3D.

Our clients include:
* DoubleClick

« Computer Associates
« Broan Nu-Tone

* DDB Worldwide

¢ Saatchi and Saatchi

© IVC

* Motorola

¢ Pioneer Fund

¢ Warner Bros

« New Line Cinema

Ee ac time is:

03:43:11 p.m.

Sel CN PR elena rey AS — e
Pe ec) eee

 

6
PLAINTIFF’S TENTH REQUEST FOR JUDICIAL NOTICE [10-RJN]

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 37 Filed 10/12/18 Page 7 of 14

21st Century 3D is a division of the one-stop digital powerhouse Multimedia Software

Design.

Multimedia Software Design was founded in 1992 and has undergone many changes since
then. As computer technology has evolved, so has MSD. 3D has been a strong focus since
the beginning, so MSD has established a new division, Twenty-

First Century 3D.

Our clients include:

DoubleClick
Computer Associates
Broan Nu-Tone
DDB Worldwide
Saatchi and Saatchi
JVC

Motorola

Pioneer Fund
Warner Bros

New Line Cinema

7
PLAINTIFF’S TENTH REQUEST FOR JUDICIAL NOTICE [10-RJN]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 37 Filed 10/12/18 Page 8 of 14

PUBLIC ARTIFACT FOUR:

Internet URL: https://phoneowner.com/21224485

(212) 244-8585

Owner Name AGdress

Multimedia System Design New York, NY’
Incorporated

Multimedia Sysiem Design S05 8 Ave. New York, NY 10013

Jason Goodman 608 STh Ave, New York. NY
10013

 

#0 Cahuenga Bivd. Los

iMultimedia Software Design
es, CA 90082

Inc

 

  

2ist Century 3D 450 Cahvenga Blvd. Los
les, C4 90083

rac) Bas) Crees ROR Pagina e

03:41:41 p.m.

Laer Nae el aay ATES : ss
ont as eae

8

 

 

 

a. @2tstcentury3d.com
President
Ztst Century 3D

Motion Picture and Video Tape
Production

Motion Picture & Video Production
2istcenturyac.com

Computer Related Services Mation
Pisiwe‘video Production

on

Motion Pictures and Film, Computer
Related Services Motion

icture ideo Production, Video
Prod fn. Wotion Picture & Video
Proguction

  

  

2isicentur3e com

PLAINTIFF’S TENTH REQUEST FOR JUDICIAL NOTICE [10-RJN]

 
Case 1:18-cv-08653-VEC-SDA Document 37 Filed 10/12/18 Page 9 of 14

PUBLIC ARTIFACT FIVE:

Internet URL: https:/Awww.dmnews.com/channel-marketing/news/13089875/not-all-20somethings-are-jerks

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CHANNEL MARKETING | NOT ALL 20-SOMETHINGS ARE JERKS

Not All 20-Somethings Are Jerks

MAY 14, 2001

As a 29-year-old independent businessman who started a company in 1992, | resent
your column, "At 25, We're All Jerks.”

   

| started my company when | was 21, long before most of America ever heard of the
Internet, and we are still going strong. | specifically resent the statement, "With few
exceptions, a business run by people in their 20s is by definition a business run by
jerks."

Jason Goodman, CEO, Multimedia Software Design, New York

jason@msd-nyc.com

PT o Reet aioe set teers

04:00:00 p.m.

Site Semele) a ferty Cs

eee ceon s

 

9
PLAINTIFF’S TENTH REQUEST FOR JUDICIAL NOTICE [10-RJN]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 37 Filed 10/12/18 Page 10 of 14

Not All 20-Somethings Are Jerks
May 14, 2001
Tweet

Share

As a 29-year-old independent businessman who started a company in 1992, I resent your column, "At
25, We're All Jerks."

I started my company when I was 21, long before most of America ever heard of the Internet, and we
are still going strong. I specifically resent the statement, "With few exceptions, a business run by
people in their 20s is by definition a business run by jerks."

Frankly, I find most businesses are run by jerks regardless of age. iMarketing News is yet another
example.

For you to target me and my peers shows bitterness, jealousy and stupidity on your part. In the end, you
blame the 50-year-olds who threw so much money at all these bad Internet ideas.

But who cares?

Did they ask you for the money?

Let them waste $20 million if that's what they fancy.

Why make a blanket statement about me and my generation when you obviously know very little about
us?

Your article says nothing new or interesting and serves little purpose other than to offend me and other
businesspeople in their 20s.

Frankly, the 20-year-olds who got the millions were geniuses. They saw an opportunity and took it.

10
PLAINTIFF’S TENTH REQUEST FOR JUDICIAL NOTICE [10-RJN]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 37 Filed 10/12/18 Page 11 of 14

I think you're just jealous because your cigarette-powered shopping newspaper failed. Lose the sour-

grapes attitude and try writing about something that might actually interest people.

Jason Goodman, CEO, Multimedia Software Design, New York

jason@msd-nyc.com

1]
PLAINTIFF’S TENTH REQUEST FOR JUDICIAL NOTICE [10-RJN]

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 37 Filed 10/12/18 Page 12 of 14

PUBLIC ARTIFACT SIX:
MULTIMEDIA SOFTWARE DESIGN, INC.

Internet URL: https://bizstanding.com/directory/CA/MU/440/

— MULTIMEDIA PRODUCTION SERMICES MULTIMEDIA SOLUTION =

21ST CENTURY 3D
New York, NY - Los Angeles, CA

 

Motion Pictures and Film, Computer Related Services Motion Picture//ideo Production, Video
Production, Motion Picture & Video Production

as. Multimedia Software Design Inc
21st Century 3D
MSD

Se 2istcentury3d.com

2 Ds Se

 

 

21st Century 3D is a full-service stereoscopic 3D motion picture production company with
offices in New York City and Los Angeles. We provide cutting edge live-action and compuier
generated...

 

505 6 Ave #1006, New York, NY 10018
3450 Cahuenga Bivd W, Los Angeles, CA 90068

Jason Goodman (President)
Siephen Baker (Operations Manager)

7812 - Motion Picture and Video Tape Production

 

 

 

1-10 employees

Business Background Report

nee cere

04:32:32 p.m.

er ee oo a
ee ert en eo

 

12
PLAINTIFF’S TENTH REQUEST FOR JUDICIAL NOTICE [10-RJN]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 37 Filed 10/12/18 Page 13 of 14

D. GEORGE SWEIGERT, C/O

 

 

 

 

P.O. BOX 152 Moe
MESA, AZ 85211 So,
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA

Plaintiff,
VS.
JASON GOODMAN

Defendant CERTIFICATE OF SERVICE

CERTIFICATE OF SERVICE

The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class
postage paid U.S. Mail to:
Jason Goodman
252 7" Avenue #6S
New York, NY 10001
PRO SE DIVISION
Clerk of the Court
US. District Court for the SDNY
(FOLEY SQUARE)

500 Pearl Street
New York, New York 10007-1312

Respectfully dated this day/O October, 2018,
Mi Sar, Sem

D. GEORGE SWEIGERT

CERTIFICATE OF SERVICE

 
 

ZICT-LOOOT MA0A MON “HAOA MON
390.195 [Aved 00S

(qUvOOS ATTOD

ANAS 24} OF FANOD YOLSITA “SL
yAn0z) 94} JO YA D

NOISIAIC AS OUd

 

 

 

91 698% E8z8 OSZS 9zZIS SOSé

il |

YSEWNN ONINOVEL SdSN

 

cr) BhOz/Zb/0l :AVG AY3AITSG dal

 

@ Aeg-2 IVI ALIHOIHd

 

9001 %-OC

20
20001 :
40:

Gy's$

Givd 39v1S0d sn

 

| eeu

 

 

IT7S8 ZV “N
cSt XO%

 
